Order entered February 3, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00144-CV


               IN RE: THE COMMITMENT OF DAVID EDWARD JOINER


                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV1870002

                                            ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER Felicia Pitre to file

a supplemental clerk’s record containing a copy of the jury charge and verdict with respect to the

trial of this matter held on November 5, 2018. See TEX. R. APP. P. 34.5(c)(1). The supplemental

record shall be filed no later than February 13, 2020.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the parties.

                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE